Nothing of value would be added to the body of our law by any discussion of the testimony in this case, seeking to demonstrate just why we have reached the conclusion that appellant's motion for a new trial should have been granted.
But, suffice to say, we have read and carefully considered, the entire evidence, sitting en banc.
We have no difficulty in deciding that it was entirely insufficient to support the verdict of the jury, and the judgment rendered thereon, under the well-known rule prevailing.
For the error in overruling appellant's motion for a new trial, the judgment is reversed, and the cause remanded. See Mathews v. State, 21 Ala. App. 231, 106 So. 889.
Reversed and remanded.